PER CURIAM.
In this case we are entirely satisfied with the correctness of the decision heretofore rendered upon all the points discussed in the opinion of the court. But in their petition for a rehearing counsel for the defendant present an altogether new point, as to which we have grave doubts. In civil cases we have invariably refused to grant a rehearing for the purpose of considering a suggestion of error made for the first time in the petition for rehearing, hut ive feel constrained to relax this rule in a criminal case in which the defendant is appealing from a judgment of death. Rehearing granted.